Citation Nr: 0903351	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant (veteran)




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

In November 2008 the veteran appeared at the Little Rock RO 
and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

The issue of entitlement to service connection for 
hypertensive vascular disease is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

The record contains no competent medical evidence of a 
diagnosis of or treatment for an acquired psychiatric/nervous 
disorder.


CONCLUSION OF LAW

A claimed acquired psychiatric/nervous disability was not 
incurred during active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disorder claimed as a nervous condition.  During 
the hearing, she reported that she experienced anxiety in 
service due to high blood pressure and headaches.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Some chronic diseases, such as organic diseases of 
the nervous system or psychoses, may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 C.F.R. §§ 3.307(a),3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) are bereft of any 
complaints, diagnosis, or treatment for a nervous or 
psychiatric disorder during service.  During a May 1977 
compensation and pension (C&P) examination for a claimed 
headaches disorder the veteran reported that she had "no 
complaints of nervousness or depression."  Indeed, the 
examiner commented that the veteran was rather outgoing in 
personality, and was not anxious and or depressed.  Moreover, 
the claims file, which includes VA treatment records, 
contains no competent medical evidence of a diagnosis of a 
psychiatric / nervous condition since she filed the claim for 
service connection.      

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Pond v. West, 12 Vet. App. 341 (1999); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  As there is no evidence whatsoever of a 
current psychiatric/nervous disorder apart from the veteran's 
already service-connected tension headaches disability, 
service connection must the denied.

Reasonable doubt has been considered but found to be 
inapposite since the evidence is not in equipoise.  38 C.F.R. 
§ 3.102.  

As for the Court's ruling in McLendon v. Nicholson the Board 
again notes that a currently diagnosed psychiatric/nervous 
disorder is not shown by the evidence of record.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Moreover, STRs do 
not reflect any complaints, diagnosis, or treatment for an 
acquired psychiatric/nervous disorder during service, and 
there is no probative medical evidence which suggests that a 
claimed psychiatric/nervous disability may be related to 
service or to a service-connected disability.  McLendon v. 
Nicholson, 20 Vet. App. 79.  As lay and medical evidence 
provides no basis to grant the above claim, and indeed 
provides evidence against the claim, the Board finds no basis 
to obtain a VA examination or solicit a VA medical opinion.  
Id.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in May and July 2006 the veteran was 
apprised of the information and evidence necessary to 
establish her claim for service connection; of the evidence 
that VA would seek to provide; and of the information and 
evidence that she was expected to provide.  She was also 
notified of how VA determines disability ratings and 
effective dates.  The Board thus finds that the veteran was 
provided adequate notice in accordance with 38 U.S.C.A. §§ 
5103, 5103A with regard to her claim for service connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the file.  The veteran 
also testified by videoconference in November 2008 before the 
undersigned Veterans Law Judge.  During the hearing she 
requested that the record be left open for 60 days for the 
submission of additional evidence, which the Board granted.  
Unfortunately, the stipulated deadline of January 6, 2009, 
has come and gone, but no additional evidence has been 
received, and the Board has not been notified of any need for 
assistance in recovery of any putative evidence germane to 
the veteran's claim for service connection for a 
psychiatric/nervous condition.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric/nervous 
disorder is denied.


REMAND

With respect to the claim for hypertension, the Board first 
notes that the issue on appeal has been rephrased.  Service 
connection for hypertension was previously denied and she did 
not appeal that determination.  The fact that the RO 
determined in the statement of the case that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For the reasons 
that follow the Board finds that additional development is 
warranted with respect to the hypertension claim. 

During her November 2008 Board hearing the veteran testified 
that she has been treated by VA for hypertension since her 
1963 discharge from service; however, the claims file does 
not contain VA treatment records dated prior to April 2000, 
and there is no indication that treatment records dating from 
1963 were ever requested.  In accordance with 38 C.F.R. § 
3.159(c)(2) the matter must therefore be remanded for 
acquisition of any extant VA treatment records dating from 
June 1963 to April 2000, as well as VA treatment records 
dating from September 18, 2006.  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records from the VA 
Medical Centers in Chicago and Little Rock 
pertaining to the veteran dating from June 
1963 to April 2000; and all VA treatment 
records dating from September 18, 2006.  
If the records dating back to 1963 do not 
exist, that fact should be noted in the 
claims file.  Also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of this 
remand provided that any necessary 
authorization forms are completed.  

2.  Readjudicate the claim and if the 
benefit sought remains denied, the veteran 
and her representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


